DETAILED ACTION
Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 19, 2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-15 & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 6, the phrase “such that the plug can fit into the plug socket” is deemed to constitute an un-based comparison between the positively claimed “plug socket” and the intended use “plug” {non-positively recited}.  As such, the metes and bounds of patent protection being sought is unascertainable since it is not clear if the plug feature is now a positively recited limitation.  In Claim 7, lines 4-5, the phrase “on the surface” does not have a proper antecedent basis.  In Claim 14, the claim as a whole is unclear and confusing as presently set forth since the claim defines a “support beam” (102) and then further defines a “base plate” (401), an “abutment portion” (402), and a “guide projection” (404) which are all features associated with the cover (103) and distinct from a support beam.  Appropriate clarification and/or correction is required.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, 10 & 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prichard et al., [US 2004/0200853].  Prichard teaches of a cover (fig. 6) capable of use with a support beam in a storage system comprising: a plate (504); an abutment portion (upper (600) as shown in fig. 6) extending upwards from the plate; and a guide projection (viewed as the upper left curved wall having (603) within) formed on a upper surface of the plate and extending at an angle to the abutment portion (shown in fig. 6), wherein the plate further comprises at least one positioning projection (601) formed in a side of the plate and extending along the guide projection (shown).  As to Claim 4, the plate further comprises at least one engagement protrusion (602), extending outwards from a side of the plate, and capable of engaging with a back surface of a support beam.  As to Claim 7, a storage system (fig. 9) is further defined and comprises a panel (centrally located (700)) adapted to be mounted between a first support beam (viewed as a leftward mounted (701)) and a second support beam (viewed as a rightward mounted (701)); and the cover is capable of being mounted on the surface of the first and second support beams (as shown in fig. 9, the upper “cover” can rest upon multiple (700 + 701) support beams due to the plural spaced apart interlocking means (603, 602) i.e., three (700+701) structures can be present forming multiple zones (see fig. 10A for instance).  As to Claim 10, the panel further comprises a guide block (left protruding block on edge as shown in fig. 7A) on one side and a support (right protruding projection(s) as shown in fig. 7A) on the other side.  As to Claim 14, Prichard teaches of a support beam (fig. 8) for a storage system comprising a base plate (504); at least one abutment portion (upper (600) as shown in fig. 6) extending upwards from the base plate; and at least one guide projection (viewed as the upper left curved wall having (603) within) formed on an upper surface of the base plate and extending at an angle to the abutment portion (shown in fig. 6).  As to Claim 15, the base plate further comprises at least one positioning projection (601) formed in a side of the base plate and extending along the guide projection (shown).  
Claims 1-7, 10-11 & 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deguara [US 2010/0135022].  Deguara teaches of a cover (fig. 8) capable of use with a support beam in a storage system comprising: a plate (10); an abutment portion (63 or 71) extending upwards from the plate; and a guide projection (61 or 73) formed on a upper surface of the plate and extending at an angle to the abutment portion (shown in fig. 8), wherein the plate further comprises at least one positioning projection (76) formed in a side of the plate and extending along the guide projection (shown).  As to Claim 2, the plate further comprises a line of weakness (viewed as one of the inner rows of holes (11) in a manner similar to applicant’s representation of the feature) extending along the upper surface of the plate (fig. 8), between the abutment portion and the guide projection, such that the plate can be broken into two parts along the line of weakness.  As to Claim 3, the plate further comprises a fixing hole (any one of the fixing holes (11) formed in the plate adjacent to the ‘line of weakness’ row of holes) formed in the plate adjacent the line of weakness.  As to Claim 4, the plate further comprises at least one engagement protrusion (80), extending outwards from a side of the plate, and capable of engaging with a back surface of a support beam.  As to Claim 5, the plate further comprises a cabling hole (any hole (11)) formed in the plate, wherein the cabling hole is capable of allowing a cable with a plug to pass through.  As to Claim 6, the plate further comprises a plug socket (viewed as any other hole (11)) formed in the plate such that a plug can fit into the plug socket.  As to Claim 7, a storage system (fig. 8) is further defined and comprises a panel (viewed as (50)) adapted to be mounted between a first support beam ((67) on one (70)) and a second support beam ((67) of an oppositely spaced apart (70)); and the cover is capable of being mounted on the surface of the first and second support beams (such as when three structures are utilized and one is stacked upon two that are spaced apart).  As to Claim 10, the panel further comprises a guide block (viewed as one of the upwardly protruding blocks (63) for instance) on one side and a support (80) on the other side.  As to Claim 11, the panel is capable of holding a storage unit between the guide block on one side of the panel and the support on the other side of an adjacent panel (the capacity is present due to the container shaped structures).  As to Claim 14, Deguara teaches of a support beam (fig. 8) for a storage system comprising a base plate (10); at least one abutment portion (63 or 71) extending upwards from the base plate; and at least one guide projection (61 or 73) formed on an upper surface of the base plate and extending at an angle to the abutment portion (shown in fig. 8).  As to Claim 15, the base plate further comprises at least one positioning projection (76) formed in a side of the base plate and extending along the guide projection (shown).  

Allowable Subject Matter
Claims 8-9, 12-13 & 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
October 21, 2021

/James O Hansen/Primary Examiner, Art Unit 3637